DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 30 December 2021 has been entered.

Election/Restrictions
Claims 18 – 29 and 31 – 37 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 30, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
	Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 4 September 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Terminal Disclaimer
The terminal disclaimer filed on 30 December 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,091,590 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 18 – 37 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	Thullen (US 5,177,177 A), Hattori (US 2014/0296414 A1), Hoffmann ‘765 (US 2015/0352765 A1), and Hoppe (US 2015/0368398 A1) are considered the closest prior art.  Rulkens (WO 2016/050910 A1, US 2017/0298181 A1, citing the former) is also considered relevant.
	Independent claim 18 is directed to microwave-resistant mouldings comprising a microwave-resistant moulding compound comprising, as monomers, at least one amorphous or microcrystalline copolyamide, wherein the at least one copolyamide comprises at least one cycloaliphatic diamine, 1.5 to 4.4 mol% of at least one dimeric fatty acid, at least one dicarboxylic acid, and optionally 0 to 30 mol% aliphatic dicarboxylic acid.  The proportions of all of the monomers total 100 mol%, and the copolyamide(s) have a glass transition temperature of at least 155 °C and a dielectric loss factor tan δ of not more than 8.30 x 10-3.  The microwave-resistant moulding is selected from the group consisting of dishware, dishes, pots, cups, beakers, plates, lids, sauce boats, covering trays, undertrays, and serving trays.
	Independent claim 31 requires a moulding compound to comprise at least one microcrystalline copolyamide but otherwise is the same as claim 18.  That is, claim 31 does not exclude the presence of an amorphous copolyamide as recited in claim 18, only that at least one microcrystalline copolyamide as recited in claim 31 be present according to the requirements of claim 31.
	As can be seen in the Office Actions mailed 24 January 2020, 3 September 2020, 15 April 2021, and 15 October 2021 (all incorporated herein by reference), Thullen, Hattori, and Hoffmann ‘765 relate to copolyamides similar to those required of claims 18 and 31.  The following differences are identified:
	As noted above, claims 18 and 31 require amorphous or microcrystalline copolyamide, as appropriate, wherein the amount of the at least one dimeric fatty acid is 1.5 to 4.4 mol%.  Thullen describes an amorphous copolyamide comprising 5 to 25 mol% dimeric fatty acid (e.g. Col. 2, l. 55; Col. 3, ll. 16, 19 – 30).  At a minimum, Thullen does not describe microcrystalline copolyamides and therefore does not meet at least that requirement of claim 31.  Additionally, while Thullen’s endpoint of 5 mol% dimeric fatty acid is close to the claimed endpoint of 4.4 mol%, Thullen describes copolyamides exhibiting 
	Hoffmann ‘765 describes amorphous or microcrystalline copolyamides, e.g. PA MACMI/MACMT/MACM12/MACM36, PA MACMI/MACM12/MACM36, and PA MACMI/MACM36 (e.g. ¶¶ [0023], [0036]) which have respective dimeric fatty acid amounts of 12.5 mol%, 16.7 mol%, and 25 mol%, assuming the polyamide chain repeats as written.  More generally, Hoffmann ‘765 discloses 49 polyamides or copolyamides which can be copolymerized, the list including the aforementioned species, and thus lower the amount of dimeric fatty acid therein (e.g. ¶¶ [0024], [0026]).  In Hoffmann ‘765’s list, not all of the species recited contain dimeric fatty acid, which suggests a broad range of 0 to 25 mol% dimeric fatty acid when considering the examples noted previously.  However, Hoffmann ‘765 does not provide guidance for copolymerizing polyamides or copolyamides of the species recited to arrive at the narrower 1.5 to 4.4 mol% ranges of dimeric fatty acid as required in claims 18 and 31.  Notably, since Hoffmann ‘765 is not specific as to the number of polyamides or copolyamides species which can be copolymerized with one another, one of ordinary skill in the art would have understood the number of potential formable copolyamides is so numerous that selecting a particular species therein without further context cannot be done.
	Hoppe discloses amorphous copolyamides similar to those of the references discussed above, wherein the amount of at least one dimeric fatty acid is 0 to 10 mol%, e.g. 0.1 to 5 mol% (e.g. ¶¶ [0014], [0021]) which are used for making reinforced composites (e.g. ¶¶ [0001], [0002], [0048] – [0055]).  Hoppe makes no mention of mouldings selected from the group consisting of dishware, dishes, pots, cups, beakers, plates, lids, sauce boats, covering trays, undertrays, and serving trays.  At best, Hoppe mentions satellite dish antennae (e.g. ¶ [0055]), but Hoppe does not describe microwave resistance or a 
	Hattori seeks low water absorption (e.g. ¶¶ [0052], [0069], [0163]) and can be used to make microwave resistant moldings, as suggested by use to make containers for microwave oven cooking (e.g. ¶ [0129]).  Hattori also discloses moldings in the form of reinforced components similar to those Hoppe describes (e.g. ¶¶ [0129], [0130]), but does not correlate microwave resistance to such reinforced components.
	In view of the above, claims 18 and 31 are allowed over the prior art.  Claims 19 – 30 and 32 – 37 depend, directly or indirectly, on claim 18 or claim 31, as appropriate.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph.  Therefore, claims 19 – 30 and 32 – 37 are allowed for at least the same reasons as discussed above for claims 18 and 31.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783